 


114 HR 843 IH: Western Great Lakes Wolf Management Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 843 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mr. Kline (for himself, Mr. Benishek, Mr. Huizenga of Michigan, Mr. Moolenaar, Mr. Pearce, Mr. Grothman, Mr. Peterson, and Mr. Duffy) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To prohibit treatment of gray wolves in Minnesota, Wisconsin, and Michigan as endangered species, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Western Great Lakes Wolf Management Act of 2015. 2.DefinitionsIn this Act:
(1)StateThe term State means each of the States of Minnesota, Wisconsin, and Michigan. (2)WolfThe term wolf means any species, subspecies, or population segment of Canis lupus.
3.Prohibition on treatment of wolves in Minnesota, Wisconsin, and Michigan under the Endangered Species Act of 1973Any wolf in Minnesota, Wisconsin, or Michigan shall not be treated under any status of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), including as an endangered species, a threatened species, an essential experimental population, or a nonessential experimental population. 4.State management authority (a)State management authorityEach State shall have exclusive jurisdiction over the management of wolves within the borders of that State.
(b)Protection by StatesNothing in this Act shall preclude any State from providing protections to wolves equivalent to those protections provided by the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). (c)Reimbursement by StatesNothing in this Act shall preclude any State from reimbursing the owner of livestock for any loss of livestock that results from depredation by wolves, or that derives from wolves, that were introduced into the wild. 
 
